Citation Nr: 0638685	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  95-05 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for anemia.

2.  Entitlement to service connection for asthma. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from May 1976 
to May 1981. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  When the claim originally came before the Board, the 
issues on appeal were entitlement to service connection for 
bilateral knee disabilities, a gynecological disorder to 
include a hysterectomy, headaches, the residuals of 
pneumonia, the residuals of bronchitis, anemia, and asthma.  
In a Board Decision/Remand of July 2004, the Board denied 
entitlement to all of the claimed disorders except asthma and 
anemia.  The Board remanded those two issues.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

As noted above, the Board remanded the claim in July 2004 to 
the RO via the AMC.  Unfortunately, during the course of the 
remand, the veteran's entire claims folder was misplaced or 
mislaid.  As a result, a partially reconstructed claims 
folder had been accomplished and returned to the Board for 
review.  

The contents of the rebuilt file includes a copy of the 
Board's July 2004 Decision/Remand, a duty to assist letter 
issued in July 2004, a May 2006 Supplemental Statement of the 
Case (SSOC), and a perfunctory letter from the veteran's 
accredited representative.  The rebuilt file does not contain 
a copy of the original rating decision or the Statement of 
the Case (SOC).  The file also does not contain any 
correspondence to the veteran informing her that her file has 
been misplaced.  It does not contain any correspondence to 
the veteran asking for copies of any information, including 
medical records, that she might possess that would 
substantiate her claim.  Moreover, it does not contain any 
requests to the service department or the National Personnel 
Records Center for copies of any medical records that might 
be in their possession.  

In Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) elaborated on VA's responsibility to obtain a 
veteran's service medical records.  Specifically, the Federal 
Circuit stated the VA must make more than a single attempt to 
locate such records, and must inform the veteran of their 
absence, so that he may independently seek to obtain them.  
Hayre at 1331-32; see also McCormick v. Gober, 14 Vet. App. 
39 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
In this instance, the RO/AMC has not informed the veteran of 
the missing records and it appears to have done nothing to 
replace or recoup any of the records submitted by the 
veteran.  The Board thus finds that the RO/AMC has not 
undertaken all possible development to obtain the veteran's 
service medical records or other medical records, and there 
is a reasonable possibility that the records exist and can be 
secured.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2006).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(c) (2006).

In cases where the veteran's records are unavailable (or as 
in this case, missing due to action or inaction on the part 
of the VA) through no fault of the claimant there is a 
"heightened duty" to assist the veteran in the development 
of the case.  38 U.S.C.A. § 5107(a) (West 2002).  The 
heightened duty to assist includes the obligation to search 
for alternate methods of proving service connection.

VA regulations do not require that service connection be 
established by service medical records, but may be 
established by cognizable evidence from other medical and lay 
sources.  Smith v. Derwinski, 2 Vet. App. 147, 148 (1992).  
The United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has further held that the "duty to 
assist" the appellant includes advising him that, even 
though service records were not available, alternate proof to 
support the claim will be considered.  Lanyo v. Brown, 6 Vet. 
App. 465, 469 (1994).

Additionally, the VA's Adjudication Procedure Manual provides 
that alternate sources of evidence may be utilized in a claim 
where there are missing records.  Such sources include 
statements from service medical personnel, "buddy" 
certificates or affidavits, employment physical examinations, 
medical evidence from hospitals and clinics, evidence from 
private physicians who may have treated, especially soon 
after separation, and letters written during service.  VA 
Adjudication Procedure Manual, Manual M21-1, Part III, 
Paragraph 4.25(c) (July 12, 1995).  It is unclear whether the 
RO/AMC has advised the veteran regarding the alternative 
evidence that may be submitted.

Therefore, the RO/AMC should contact the veteran and advise 
her that, in light of her missing records, she may provide 
such alternative evidence.  Additionally, the veteran is 
notified by this Remand that she may submit such alternative 
evidence.  As such, and in accordance with the VCAA, the 
claim must be remanded for compliance with the notice and 
duty to assist provisions contained in the VCAA.

Further, VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2005).  The reconstructed record does not contain any 
medical documents and it is unclear whether the veteran has 
undergone a VA medical examination which would determine 
whether the veteran now suffers from asthma and anemia, nor 
has an opinion been obtained concerning the etiology of any 
found disability.  Although the record does suggest that VA 
medical examinations of the veteran were scheduled, the 
record also indicates that the veteran did not appear for 
those examinations.  However, because the record is rebuilt, 
it is also not clear whether the veteran's correct address 
was used when the RO informed her of the examinations.  It is 
therefore the determination of the Board that thorough and 
contemporaneous medical examinations which take into account 
the records of prior medical treatment so that the disability 
evaluation will be a fully informed one should be 
accomplished in regards to the disabilities the veteran has 
sought ratings therefor.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
In other words, based upon the evidentiary record in the 
instant case (or the lack thereof), as discussed above, and 
in light of the applicable provisions of the VCAA, it is the 
Board's opinion that such examinations should be afforded the 
veteran before the Board issues a determination on the merits 
of her claim.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The RO/AMC should contact the 
veteran's local accredited representative 
and ask the representative for 
confirmation of the veteran's last known 
address and telephone number.  This 
information should be included in the 
claims folder for future reference.  

2.  The RO/AMC should contact the veteran 
and inform her of the missing records.  
The RO/AMC should advise the veteran that 
she can submit alternate evidence to 
support her claim, including, including 
statements from service medical 
personnel; statements from individuals 
who served with her ("buddy" 
certificates or affidavits); employment 
physical examinations; medical evidence 
from hospitals, clinics from which and 
private physicians from whom she may have 
received treatment, especially during 
service or soon after discharge; letters 
written during service; and insurance 
examinations.  The RO/AMC should also 
request from the veteran any and all 
correspondence she may have in her 
possession that has been issued by the 
RO/AMC to her.  She should be asked to 
send copies of all documents to the 
RO/AMC for inclusion in the veteran's 
claims folder.  

The RO/AMC is instructed to inform the 
appellant that the Court has held that 
the "duty to assist is not always a one-
way street" and that her cooperation in 
obtaining any missing records will be 
appreciated and expected.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  
All obtained evidence should be included 
in the claims folder for future review.  
If no additional evidence is received, 
this should be noted in the claims 
folder.

3.  The RO/AMC should ask the appellant 
to provide names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to her 
claims.  The RO/AMC should furnish the 
appellant the appropriate release of 
information forms in order to obtain 
copies of any post-service private 
medical records concerning the veteran, 
which may be available.  The RO/AMC 
should then attempt to obtain all post-
service medical records regarding the 
disabilities at issue that are not 
already included in the claims folder.  
Of particular interest are those medical 
records of treatment for the veteran for 
the time period immediately following the 
veteran's release from active duty.  The 
RO/AMC should pursue all logical follow-
up development pertaining to diagnosis 
of, and treatment for asthma and anemia.  

All records obtained should be added to 
the claims folder.  If requests for any 
private treatment records are not 
successful, the RO/AMC should inform the 
veteran of the nonresponse so that she 
will have an opportunity to obtain and 
submit the records herself, in keeping 
with her responsibility to submit 
evidence in support of her claim.  38 CFR 
§ 3.159 (2006).

4.  The RO/AMC should attempt to complete 
the development of the evidence with 
regard to the missing service medical 
records in accordance with the provisions 
of the VA Adjudication Procedure Manual, 
M21-1, Part III, paragraphs 4.23, 4.25, 
and 4.29, by sending a NA Form 13055, 
Request for Information Needed to 
Reconstruct Medical Data.  The RO/AMC 
should supply the veteran's date of 
birth, dates of active duty, and any 
other relevant information in its 
possession.  Then, the RO/AMC should 
contact the NPRC and request copies of 
all the veteran's personnel records and 
any hospital records for her period of 
military service from May 1976 to May 
1981.  

Additionally, the RO/AMC should also 
request all secondary sources of service 
medical records, as appropriate.  Any 
information obtained is to be associated 
with the veteran's claims folder.  If the 
search(es) for the veteran's service 
department and medical records and/or for 
alternate records is (are) negative, 
documentation to that effect must be 
placed in the veteran's claims folder.  
Moreover, the veteran must be notified, 
in writing, of any failed attempt.

5.  The RO/AMC should search its computer 
data system and any other paper files 
that it may have in its storage area for 
any and all documents pertaining to the 
veteran's claim.  Reprints of the 
original rating decision and the SOC 
should be generated and included in the 
claims folder along with any other 
records located.  

6.  The RO/AMC should schedule the 
veteran for pulmonary and hematology 
examinations in order to determine 
whether the veteran now suffers from 
asthma and anemia.  The examiners should 
be given a copy of this remand and the 
appellant's entire claims folder.  The 
examiners should be requested to obtain 
and then review the appellant's medical 
history prior to conducting the 
examinations and state that this has been 
accomplished.  All necessary tests should 
be conducted and the examiners should 
review the results of any testing prior 
to completion of the report.  The 
appellant must be advised of her 
responsibility to report for VA 
examinations under 38 C.F.R. § 3.655 
(2006).

The appropriate examiner should express 
an opinion as to whether the veteran now 
suffers from anemia and asthma, and if 
she does, the examiner should also opine 
as to whether the disability(ies) is 
(are) at least as likely as not related 
or secondary to the veteran's military 
service or any incidents therein.  If 
these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the appropriate examiner in the 
report.

The examiners must provide comprehensive 
reports including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiners' conclusions.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
condition(s) at issue, such testing or 
examination is to be accomplished prior 
to completion of the examination report.

The results proffered by the examiners 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  It is requested that 
the results of the examinations be typed 
and included in the claims folder for 
review.

7.  Following completion of the 
foregoing, the RO/AMC must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2004) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes."). Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

Thereafter, the RO/AMC should readjudicate the veteran's 
claim.  If the benefits sought on appeal remain denied, the 
appellant and the appellant's representative should be 
provided a supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions taken on the 
claims for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


